Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest a device for generating tamper-resistant data “wherein the processor is configured to: generate a copy of the data, store the copy of the data in a memory coupled to the processor, cause the network interface to send the data to a blockchain node, analyze the copy of the data to identify a physical condition corresponding to an environment in which a sensor of the plurality of sensors and of the plurality of sensor types is positioned, generate an alert in response to identification of the physical condition, and cause the network interface to send the alert to a gateway device via a network, wherein the gateway device is communicatively coupled to the plurality of sensors, and wherein the gateway device is configured to send the alert to a computing device associated with the environment”.

Regarding Claim 9, the prior art of record fails to disclose, teach, or suggest a method for generating tamper-resistant data that includes “receiving data corresponding to measurements generated at a plurality of sensors and a plurality of sensor types, wherein the data further comprises data corresponding to a physical condition at a location of the plurality of sensors and time stamps corresponding to when each measurement of the measurements was generated; sending the data to be encoded in a blockchain data structure; generating a copy of the data; and analyzing the copy of the data to identify a physical condition corresponding to an environment in which a sensor of the plurality of sensors and of the plurality of sensor types is deployed”.

Regarding Claim 16, the prior art of record fails to disclose, teach, or suggest a system for generating tamper-resistant data including “a gateway device communicatively coupled to the plurality of sensors, wherein the gateway device is configured to receive data from the sensors of the plurality of sensors, and wherein the data includes measurements corresponding to the physical conditions and time stamps corresponding to times at which the measurements were generated; and a central hub coupled to the gateway device via a network, wherein the central hub is configured to: generate a copy of the data, and send the data to a blockchain node after generation of the copy of the data”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cannon et al. (US PGPUB 2020/0133956) disclose a method and system for performing operations on cells on an instrument comprises providing a peer to peer network of instruments for performing operations on cells, maintaining a distributed database in at least a plurality of the instruments in the peer to peer network, storing at least one protocol in the database for use by at least one instrument in the peer to peer network for performing operations on cells and storing results from the performance of the operations on cells by the at least one instrument in the distributed database. The results stored in the distributed database is then usable to later authenticate the results from the at least one instrument.
Tran et al. (US PGPUB 2020/0064783 and US PGPUB 2020/0064815) disclose  systems to characterize gas/fluid in a building which include a processor; a gas/fluid sensor coupled to the processor; a gas/fluid valve coupled to the processor; an encryption module executed by the processor to secure gas/fluid data; and a transceiver to communicate secured gas/fluid data over a network to a remote processor.
Smith et al. (US PGPUB 2019/0349426) disclose a system in which the Internet can be configured to provide communications to a large number of Internet-of-Things (IoT) devices. Devices can be designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resources. Network protocols can be part of the fabric supporting human accessible services 
Sinha et al. (US PGPUB 2018/0328612) disclose a system for securely communicating information in a building management system (BMS) which includes a plurality of HVAC devices communicably coupled via a network each HVAC device storing a copy of an HVAC data chain that includes a plurality of blocks linked sequentially. The plurality of HVAC devices includes a first HVAC device including a processing circuit configured to generate a first block comprising device data and send the block to at least a portion of the plurality of HVAC devices. The processing circuit is configured to receive a second block from one of the plurality of HVAC devices and solve the second block. The processing circuit is further configured to add the solved block to the HVAC data chain of the first HVAC device as the newest block and send the solved block to each of the plurality of HVAC devices.
Tal et al. (US PGPUB 2018/0220278) disclose a system and method for sending sensor information from a device which may include reading, by a controller in the device, sensor information from a sensor; generating, by the controller, a blockchain message based on the sensor information; signing, by the controller, the blockchain message and sending, by the controller, the blockchain message to a blockchain node connected to a blockchain network and adding, based on the blockchain message, a block to a blockchain database, by a blockchain miner node connected to the blockchain network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685